Citation Nr: 0204244	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  96-45 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1976 to November 
1980.  These matters come to the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for left knee and left 
ankle disorders, and denied entitlement to an increased 
rating for herpes simplex.  

The veteran submitted a notice of disagreement regarding the 
new and material issues in May 1995, and the RO provided him 
a statement of the case for those issues in June 1995.  In 
June 1995 the veteran also submitted a notice of disagreement 
on the issue of the increased rating, and the RO provided him 
a statement of the case on the additional issue in September 
1995.  Although the veteran submitted a statement that is 
construed as a substantive appeal of the RO's determination 
regarding the new and material evidence issues, he did not 
submit a substantive appeal on the issue of an increased 
rating.  The Board finds, therefore, that the issue of 
entitlement to an increased rating for herpes simplex is not 
within its jurisdiction.  38 U.S.C.A. § 7105 (West 1991); Roy 
v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2001).

The Board notes that although the veteran claimed entitlement 
to service connection for left ankle and left knee disorders 
in April 1981, the actual rating decision in which the RO 
adjudicated that claim is not of record.  The file does 
include, however, a copy of the July 1981 notice informing 
the veteran that service connection for a left ankle disorder 
was denied.  The 1981 denial of service connection for a left 
ankle disorder is, therefore, final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 19.118, 19.153 (1980).  The veteran 
again claimed entitlement to service connection for left knee 
and left ankle disorders, and in March 1993 the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  The veteran did not 
appeal the March 1993 determination, and it is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1992).

This case was previously before the Board in June 1999, at 
which time the Board determined that the RO's presumed denial 
of service connection for a left knee disorder in 1981 had 
not become final because the July 1981 notice did not refer 
to the left knee disorder.  See Best v. Brown, 10 Vet. App. 
322 (1997) (although a claimed disorder is denied in the 
rating decision, the RO's failure to include specific 
reference to that disorder in the denial notice precludes the 
decision from becoming final as to that disorder).  The Board 
then remanded to the RO for development and re-adjudication 
the issues of entitlement to service connection for a left 
knee disorder and whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a left ankle disorder.  

In a June 2001 supplemental statement of the case the RO 
denied service connection for a left knee disorder on the 
substantive merits of the claim.  The RO also determined that 
new and material evidence had been submitted to reopen the 
claim for service connection for a left ankle disorder, and 
denied the claim following a de novo review.  Regardless of 
the RO's finding regarding new and material evidence, 
however, the Board is precluded from considering the 
substantive merits of the claim for service connection for a 
left ankle disorder in the absence of the Board's finding 
that new and material evidence has been submitted.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
finds, therefore, that the proper issues on appeal are as 
stated on the title page.




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant, available 
evidence designated by the veteran, and provided him a VA 
medical examination in order to assist him in substantiating 
his claim for VA compensation benefits.

2.  The RO denied entitlement to service connection for a 
left ankle disorder in March 1993, and that decision became 
final in the absence of an appeal.

3.  The evidence submitted subsequent to the March 1993 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a 
left ankle disorder that is related to service, and it must 
be considered in order to fairly decide the merits of his 
claim.

4.  A chronic left ankle disorder was not shown during 
service, arthritis was not shown within one year of service 
discharge, and the medical evidence does not show that the 
veteran currently has a left ankle disorder that is related 
to an in-service disease or injury.

5.  A chronic left knee disorder was not shown during 
service, arthritis was not shown within one year of service 
discharge, and the medical evidence does not show that the 
veteran currently has a left knee disorder that is related to 
an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The March 1993 determination in which the RO denied 
entitlement to service connection for a left ankle disorder 
is final, new and material evidence has been submitted, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1992); 38 C.F.R. § 3.156 (2001).

2.  A left ankle disorder and a left knee disorder were not 
incurred in or aggravated by active service, nor can 
arthritis of the left ankle or the left knee be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in December 
1978 he suffered trauma to the left ankle while playing 
basketball.  Examination then revealed moderate tenderness in 
the lateral aspect of the ankle with range of motion and mild 
edema.  An X-ray study disclosed no abnormalities, and the 
injury was assessed as a soft tissue injury.  A short-leg 
walking cast was applied to the left lower extremity on 
December 27, 1978, and removed on January 9, 1979.  After 
removal of the cast the veteran was given limited duty for 
seven days, with an Ace wrap on the ankle, with only slight 
pain.  He was released to again play basketball on February 
2, 1979.

The veteran again injured the left ankle while playing 
basketball in December 1979.  The subsequent injury was 
assessed as a sprain of the talo-fibular ligament, which was 
treated with ice and elevation of the foot.  He was treated 
with aspirin and warm soaks for a blood clot in an 
unspecified ankle in September 1980, and received a contusion 
to the arch of the left foot in October 1980 while playing 
basketball, which was treated with pain medication.  In 
conjunction with his November 1980 separation examination he 
denied having swollen or painful joints; broken bones; bone, 
joint, or other deformity; arthritis, rheumatism, or 
bursitis; lameness; or foot trouble.  He did report having 
experienced cramps in the legs and having had a trick or 
locked knee.  In summarizing those complaints the examining 
physician noted that the veteran had leg cramps while playing 
basketball, and that the left knee had "felt funny" after 
the cast on the left ankle was removed.  The veteran denied 
having any current problems with the knee, and examination of 
the lower extremities showed no abnormalities.  The service 
medical records are otherwise silent for any complaints or 
clinical findings related to the left knee or left ankle.

In his April 1981 claim for VA compensation the veteran did 
not report having received any treatment for the left knee or 
left ankle since his separation from service.  The RO 
provided him a VA medical examination in May 1981, during 
which he reported having pain in the left knee when walking 
upstairs and when running for a prolonged period.  He also 
reported having broken the left ankle and dislocated the left 
knee while in service, both of which were casted.  He was not 
then under medical treatment for the left ankle or knee.  
Regarding the left ankle, he denied experiencing pain, 
swelling, or giving way.  He sometimes wore an Ace wrap on 
the left ankle.  On examination he walked without a limp, was 
able to rise on his heels and toes, and dressed and undressed 
without difficulty.  The examiner found no abnormalities in 
the left ankle, and the range of motion was from 20 degrees 
of dorsiflexion to 40 degrees of plantar flexion, with 
eversion and inversion being normal.  Examination of the left 
knee also revealed no abnormalities, with range of motion 
from zero degrees of extension to 140 degrees of flexion.  X-
ray studies of the left ankle and the left knee were 
negative.  The examiner provided diagnoses of a history of a 
closed fracture of the left ankle, clinically healed without 
residual deformity or dysfunction; and a history of a 
dislocation of the left knee with mild instability, without 
residual deformity.

Based on the evidence shown above, in July 1981 the RO denied 
entitlement to service connection for a left ankle disorder.  
In January 1993 the veteran again sought service connection 
for left ankle and left knee disorders.  The RO informed him 
in March 1993 that those claims had been previously denied, 
and that new and material evidence was required in order to 
reopen the claims.  The RO informed him that he had to submit 
evidence showing that he had an ankle or knee disorder that 
was incurred in service, or within one year of separation 
from service.  The veteran did not respond to the March 1993 
determination that new and material evidence had not been 
submitted.

The evidence received subsequent to the March 1993 decision 
includes service medical records pertaining to the veteran's 
service in the Navy Reserves from 1990 to 1992 and private 
treatment records documenting complaints pertaining to the 
left knee and ankle.  The service medical records indicate 
that on enlisting in the Reserves in June 1990 the veteran 
denied having or ever having had swollen or painful joints; 
cramps in the legs; broken bones; arthritis, rheumatism, or 
bursitis; bone, joint, or other deformity; lameness; a 
"trick" or locked knee; or foot trouble.  He stated that he 
was then in good health, and not taking any medication.  In 
summarizing his health history the medical examiner found 
that the veteran had no significant medical history, and 
physical examination of the lower extremities revealed no 
abnormalities.  In November 1991 the veteran denied having 
any physical defects that might restrict his performance on 
active duty.  He was found to be medically qualified for 
active duty for training in September 1990, April 1991, and 
November 1991.  Screenings for physical readiness in August 
1990, November 1990, and September 1991 failed to reveal any 
risk factor to prohibit physical training, and the veteran 
passed the physical qualifications at those times, which 
included a 15-mile run/walk.

The veteran presented a July 1982 emergency room record from 
the Albany Medical Center Hospital showing that he had 
injured his left ankle while playing ball.  He then reported 
having injured the left ankle 15 months previously.  An 
X-ray study was negative for fracture, and the injury was 
then assessed as a sprain.  The injury was treated with the 
application of a short-leg cast.

In an April 1994 report Jon T. Toussaint, M.D., noted that 
the veteran then registered complaints pertaining to the left 
knee and ankle.  The veteran also reported having injured the 
left knee and ankle while playing basketball in 1980, 
resulting in sprains of both joints that were casted in a 
long-leg cast for approximately one month.  He had sought 
treatment from a Dr. Abraham in 1993, who prescribed 
exercises.  He complained of constant pain in the knee, and 
stated that the knee felt "loose."  He also complained of 
pain and swelling in the left ankle.  He stated that a 
magnetic resonance image (MRI) of the left knee in the 
previous year had shown evidence of ligament damage.  
Examination showed crepitus and pain to palpation in both 
knees, and tenderness to palpation in the left ankle, but no 
other abnormalities.

The veteran later presented to Dr. Toussaint the X-rays and 
MRI that had previously been conducted.  Dr. Toussaint 
interpreted the December 1992 X-ray study of the left ankle 
as revealing an inferior medial malleolus osteophyte, which 
supported the veteran's complaint of pain in the medial 
aspect of the left ankle with inversion.  An X-ray study of 
the left knee in December 1992 was normal, and Dr. Toussaint 
found no evidence of any ligament damage on reviewing the MRI 
of the knee.

Dr. Toussaint stated in an October 1995 report that the 
veteran had sought his services in order to obtain evidence 
of a diagnosis, as required by VA.  The veteran continued to 
complain of pain and swelling in the left ankle and knee.  
Examination again revealed crepitation in the knee and pain 
to palpation in the knee and ankle, and X-ray studies of both 
joints were negative.  Dr. Toussaint stated that the negative 
X-ray findings were apparently positional, in that the X-rays 
obtained by Dr. Abraham had shown a small spur on the left 
medial malleolus.  Dr. Toussaint did not provide any 
diagnosis pertaining to the left knee or the left ankle, and 
was unable to recommend any further treatment.

During a March 1998 hearing before the RO Hearing Officer the 
veteran stated that he continued to suffer pain and swelling 
in both joints.  He also stated that when he incurred the 
injuries in service he had fractured the left ankle and 
dislocated the tendons in the left knee.  He testified that 
on separating from service he made sure that his complaints 
pertaining to the knee and ankle were documented.  He also 
testified that following his separation from service he had 
been to numerous doctors, emergency rooms, and clinics for 
treatment, including the Albany Medical Center, Dr. Abraham 
at the Whitney Young Health Clinic, and the VA Medical Center 
(MC).  

Following the Board's June 1999 remand, in March 2001 the RO 
provided the veteran a VA medical examination, which included 
a review of the claims file.  During the examination the 
veteran again complained of pain and swelling in the left 
ankle and knee.  Examination of the left ankle was 
essentially normal, and examination of the knees revealed a 
click at 45 degrees on extension of both legs.  The 
examination of the left knee was otherwise normal, with range 
of motion from zero to 135 degrees and no evidence of 
ligament laxity.  X-ray studies showed a normal left ankle, 
and slight narrowing of the joint spaces in both knees.

The examiner provided diagnoses of chronic recurrent injury 
to the [right] ankle, described as sprains, with residual 
pain on weight bearing and jarring; and knee pain with 
uniform bilateral degeneration of the joint surface 
cartilage.  The examiner noted that there appeared to be a 
pattern of recurrent injury to the left ankle, which began in 
service, with no medical documentation from 1982 to 1994.  He 
also noted that multiple examinations subsequent to service 
showed no laxity of the tendons supporting the joint, that 
the range of motion was generally normal, and that there was 
no clinical or X-ray evidence of arthritis.  Based on these 
factors, he diagnosed the veteran's complaints as a painful 
left ankle with a history of recurrent injury, which began in 
service.  Apparently because the initial injury occurred in 
service, the examiner also stated that it was reasonable to 
attribute the pain in the joint to the in-service injury.  
Regarding the left knee, the examiner found that the medical 
evidence did not support the claim for injury to the knee as 
a consequence of service, and that the present complaint of 
left knee pain was not likely related to the left ankle.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was revised 
subsequent to the initiation of his current claim.  66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The changes in the regulation were 
effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and apply to all claims filed 
on or after November 9, 2000, or filed previously but not yet 
final as of that date.  Holliday v. Principi, 14 Vet. App. 
282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc); 
VAOPGCPREC 11-2000.  Because the RO's April 1995 decision had 
not become final in that it was in appellate status as of 
November 9, 2000, the provisions of the VCAA apply to the 
veteran's claim.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in September 1995, May 1998, March 
2001, and May 2001, and notified him of the provisions of the 
VCAA in March 2001.  The RO provided the veteran a statement 
of the case and supplemental statements of the case in June 
1995, July 1997, July 1998, and June 2001.  In those 
documents the RO informed the veteran of the regulatory 
requirements for establishing entitlement to the claimed 
benefits, and provided him the rationale for not awarding the 
benefits he sought.  The veteran's representative has been 
provided the claims file for review, and did not indicate 
that the veteran had any additional evidence to submit.  The 
RO notified the veteran each time his case was sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

The RO has obtained the veteran's service medical records and 
the available private treatment records designated by the 
veteran, and provided him a VA examination in March 2001 that 
included an opinion regarding the relationship of his claimed 
disorders to the injuries documented during service.  As 
found below, it is not clear from the evidence of record 
whether the veteran currently has a disease or the residuals 
of injury in the left ankle.  Because a preponderance of the 
evidence indicates that any current complaints pertaining to 
the left ankle are not related to an in-service disease or 
injury, the Board finds that development of the case in order 
to resolve the issue of a current medical diagnosis is not 
warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) 
(strict adherence to procedural rules is not required if no 
benefit would flow to the veteran).  

The RO asked the veteran to identify all medical care 
providers who had treated him for a left ankle or left knee 
disorder, and he provided that information.  In response to 
the RO's March 2001 request for treatment records from the 
Whitney M. Young, Jr., Medical Center and Dr. J. Abraham, the 
veteran and the medical care providers stated that no records 
were available.  The RO requested the veteran's treatment 
records from the VAMC, but no relevant records were located.  
The veteran presented hearing testimony before the RO Hearing 
Officer in March 1998.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant, available 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the relevant evidence.



New and Material Evidence

Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156).  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  66 Fed. Reg. 45,620.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law in effect prior to 
August 2001.

Analysis

Dr. Toussaint's interpretation of the December 1992 X-ray 
study of the left ankle as showing an inferior medial 
malleolus osteophyte, which supported the veteran's complaint 
of pain in the left ankle, is new, in that none of the 
evidence of record in March 1993 disclosed any clinical 
findings indicative of a left ankle disorder.  The evidence 
is also material because it bears directly and substantially 
on the issue being considered, that being whether the veteran 
has a left ankle disorder that is related to service.  The 
Board finds, therefore, that evidence that is both new and 
material has been submitted, and the claim for service 
connection for a left ankle disorder is reopened.

The RO conducted a de novo adjudication of the claim for 
service connection in the June 2001 supplemental statement of 
the case, and has provided the veteran with the laws and 
regulations pertaining to service connection.  The veteran 
has submitted arguments and evidence in support of his 
contention that service connection should be granted for a 
left ankle disorder.  The Board further finds, therefore, 
that it may consider the substantive merits of the claim 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384 (1993) (after a finding that new and material 
evidence has been submitted, the Board may proceed with a 
decision on the merits only if such action is not prejudicial 
to the veteran).



Service Connection

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days or more in active service, 
and arthritis develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).  

Left Knee Disorder

The VA examiner in March 2001 attributed the veteran's 
complaint of left knee pain to degeneration of the joint 
surface cartilage in the knee, which was evident in the right 
as well as the left knee.  The Board finds, therefore, that 
the claim for service connection is supported by a current 
medical diagnosis of disability.  The evidence does not show, 
however, that an injury or disease of the left knee was 
incurred in service, or that the cartilage degeneration in 
the left knee is related to an in-service disease or injury.  
Hickson, 12 Vet. App. at 253.

The service medical records are silent for any complaints or 
clinical findings pertaining to the left knee, except for the 
veteran's historical reference in conjunction with his 
separation examination, and examination on separation from 
service in November 1980 failed to reveal any abnormality 
pertaining to the left knee.  Although the veteran has stated 
that his left knee was dislocated when he incurred the sprain 
to the left ankle, the medical evidence does not indicate 
that an injury to the left knee occurred.  The veteran is 
competent to provide evidence of observable symptoms, but he 
is not competent to attribute any symptoms to a given cause.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  His 
assertions are not, therefore, probative of having incurred a 
left knee injury while in service.  In addition, the evidence 
does not show that arthritis in the left knee was diagnosed 
within one year of the veteran's separation from service.  
38 C.F.R. §§ 3.307, 3.309.  The Board finds, therefore, that 
competent evidence of the occurrence of a left knee disease 
or injury in service or during the presumptive period is not 
shown.

There is no medical evidence documenting a left knee disorder 
prior to April 1994, more than 13 years following the 
veteran's separation from service.  The VA examiner in May 
1981 found no evidence of any residual from the claimed in 
service dislocation of the knee.  The service medical records 
pertaining to the veteran's Navy Reserve service from 1990 to 
1992 do not show that he had any musculoskeletal complaints, 
and he passed multiple physical qualification examinations 
during that time.  Dr. Toussaint did not indicate that the 
left knee complaints documented in April 1994 were related to 
the purported in-service knee injury, and the VA examiner in 
March 2001 found that, given the absence of medical evidence 
of a left knee injury in service, the current degenerative 
changes were not related to an in-service disease or injury.  
The Board finds, therefore, that the currently diagnosed left 
knee disorder is not related to an in-service disease or 
injury of the left knee.  In the absence of competent 
evidence of an in-service disease or injury and medical 
evidence of a nexus between the currently diagnosed left knee 
disorder and the in-service disease or injury, the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to service connection for a left 
knee disorder.

Left Ankle Disorder

As noted above, it is not clear from the evidence of record 
whether the veteran currently has a disease or residual of 
injury pertaining to the left ankle.  Dr. Toussaint in April 
1994 interpreted the December 1992 X-ray study as showing an 
osteophyte on the left medial malleolus, but subsequent X-
rays obtained by him and the X-rays conducted in March 2001 
did not show any evidence of an osteophyte in the left ankle.  
Dr. Toussaint did not provide a diagnosis based on the X-ray 
finding, although the veteran apparently asked for such a 
diagnosis.  The VA examiner in March 2001 provided a 
diagnosis of a painful left ankle, with a history of 
recurrent injury.  A complaint of pain with a history of 
injury, in the absence of objective medical evidence of a 
diagnosed or identifiable underlying disease, is not a 
"disability" for which compensation benefits are payable.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, 239 F.3d 1356 (Fed. Cir. 2001), vacated and remanded on 
other grounds, (U.S. Vet. App. Nov. 6, 2001).  The assessment 
of the VA examiner does not, therefore, constitute a current 
medical diagnosis of disability.

The service medical records indicate that the veteran 
incurred a sprain of the left ankle on two separate 
occasions.  His claim is, therefore, supported by medical 
evidence of the incurrence of a relevant injury in service.  
Consideration of all the evidence of record, however, does 
not support the veteran's contention that any current left 
ankle disorder is related to the in-service ankle sprains.  
Hickson, 
12 Vet. App. at 253.  

The service medical records do not document any 
musculoskeletal complaints pertaining to the left ankle 
following the injury in December 1979.  Although the veteran 
was treated for a blood clot in an unspecified ankle in 
September 1980, there is no indication that the blood clot 
was related to the prior sprains.  The veteran denied having 
any joint complaints in conjunction with his November 1980 
separation examination, other than his historical report 
regarding the left knee, and the physical examination on 
separation from service showed no abnormalities pertaining to 
the lower extremities.  Although the veteran testified that 
he made sure that his left ankle complaints were documented 
when he separated from service, that assertion is not 
supported by the contemporaneous evidence and is outweighed 
by that evidence.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).

The veteran underwent a VA medical examination in May 1981, 
during which he did not register any complaints pertaining to 
the left ankle.  That examination resulted in the conclusion 
that the in-service left ankle sprains, which the veteran had 
characterized as a fracture, had not resulted in any chronic 
residuals.  There is no evidence of any residuals of trauma 
to the left ankle from December 1979 to July 1982, when the 
veteran again sprained the left ankle after separating from 
service.  As previously stated, the service medical records 
pertaining to his Reserve service from June 1990 to September 
1991 do not document any musculoskeletal complaints, and 
indicate that on multiple occasions he was found to be 
physically qualified for active duty without restriction, 
including a 15 mile run/walk.  The medical evidence does not 
again document any left ankle complaints until December 1992, 
when Dr. Abraham obtained the X-ray study.

Although the veteran testified that he had been to numerous 
medical care providers for treatment, he did not report 
having received any relevant treatment in his April 1981 
claim for service connection, nor did he allude to any 
treatment prior to December 1992 when he consulted Dr. 
Toussaint.  The veteran also stated that none of the records 
of the claimed treatment were available.  For these reasons 
the Board finds that the veteran's assertion of having 
received ongoing treatment for the left ankle is not 
credible, and that the evidence does not document continuing 
left ankle symptomatology since service.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence).

Dr. Toussaint did not provide an opinion regarding the 
etiology of the veteran's current left ankle complaints.  The 
VA examiner in March 2001 attributed the pain in the left 
ankle to a history of recurrent injuries to the ankle that 
began in service.  That opinion, however, is not consistent 
with the examiner's assessment of the medical evidence of 
record or the results of his examination.  The examiner noted 
that the veteran had denied any joint symptoms in conjunction 
with his November 1980 and June 1990 service examinations; 
that Dr. Toussaint had documented no treatment other than 
over the counter medication; that multiple physical 
examinations since service were essentially normal, with no 
evidence of ligament laxity; and that the X-ray study in 
March 2001 was negative for any abnormality.

The examiner's opinion was based on the veteran's subjective 
report of experiencing pain in the left ankle, in that the 
examiner did not find any objectively demonstrated left ankle 
pathology.  An opinion relating a current disorder to service 
is not probative if the opinion is based on a diagnosis of a 
history of trauma with continuing pain without objective 
medical evidence of disability.  Sanchez-Benitez, 13 Vet. 
App. at 282.  Because the examiner's opinion is not 
consistent with his analysis of the medical evidence of 
record, and because it was based on the veteran's subjective 
complaint of pain without medical evidence of an underlying 
disease or injury, the Board finds that the examiner's 
opinion is not probative of a nexus to service.  

In the absence of credible evidence of continuing 
symptomatology since service, additional development to 
obtain a medical opinion regarding a relationship between the 
osteophyte documented in December 1992 and the in-service 
left ankle sprains is not warranted.  See Black v. Brown, 5 
Vet. App. 177 (1993) (an opinion that is based on history 
furnished by the veteran that is unsupported by clinical 
evidence is not probative).  For these reasons the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to service connection for a left 
ankle disorder.


ORDER

The claim of entitlement to service connection for a left 
knee disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left ankle disorder 
is reopened.

The claim of entitlement to service connection for a left 
ankle disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

